Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 has been received and considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 6, “the upper surface of the zero point positioning system” should be “an upper surface of the zero point positioning system”
In claim 1, line 8, “the end of each support mechanism assembly” should be “an end of each support mechanism assembly”
In claim 1, line 15, “the bottom surface of the working plate” should be “a bottom surface of the working plate”
In claim 1, line 18, “the upper surface of the working plate” should be “an upper surface of the working plate”
In claim 1, line 21, “the base (2-2)” should be “the base”
In claim 1, line 36, “the output end of the cylinders” should be “an output end of the cylinders”
In claim 1, lines 39-40, “the upper surface of the mounting plate” should be “an upper surface of the mounting plate”
In claim 1, line 42, “the other end” should be “an other end”
In claim 1, line 44, “the edge of the working plate” should be “an edge of the working plate”
In claim 1, lines 56-57, “the upper surface of the positioning ring” should be “an upper surface of the positioning ring”
In claim 1, line 60, “the non-pressing end of the T-shaped pressure plate” should be “a non-pressing end of the T-shaped pressure plate”
In claim 1, lines 60-61, “the end of the upper connecting rod” should be “an end of the upper connecting rod”
In claim 1, lines 63-64, “the other end of the auxiliary rod” should be “an other end of the auxiliary rod”
In claim 1, lines 65-66, “the top of the auxiliary rod mounting column” should be “a top of the auxiliary rod mounting column”
In claim 1, lines 68, “the bottom of the column” should be “a bottom of the column”
In claim 1, lines 69, “the top of the column” should be “a top of the column”
In claim 1, line 83, “the upper surface of the cylinder mounting plate” should be “an upper surface of the positioning ring”
In claim 1, line 100, “the support end of the auxiliary support frame” should be “a support end of the auxiliary support frame”
In claim 1, lines 101-102, “the non-support end of the auxiliary support frame” should be “a non-support end of the auxiliary support frame”
In claim 1, lines 102, “the end of a slide” should be “an end of a slide”
In claim 1, lines 104, “the inner wall of the workpiece” should be “an inner wall of the workpiece”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the machining" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the efficient clamping of the annular thin-walled parts is realized by the pressure plate mechanism assemblies and the support mechanism assemblies" in lines 9-10. It is unclear what constitutes or qualifies as efficient clamping, rendering the claim indefinite. For examining purposes, the claim limitation will be interpreted as functional language of the device being capable of performing said function.
Claim 1 recites the limitation "the circumference and the center" in line 14. It is unclear which circumference and center the applicant is referring to, rendering the claim indefinite. 
Claim 1 recites the limitation "the compressed air" in line 25. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pressure plates" in line 27. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the air source" in line 27. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the compressed air is supplied to the pressure plate gas-path structures so that they can push the pressure plate boosting orthogonal self-locking mechanisms to achieve synchronous pressing of the pressure plates; after the completion of pressing, the air source can be disconnected; and workpiece can be reliably pressed with the help of the pressure plate boosting orthogonal self-locking mechanisms” in lines 25-29. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite because it was unclear "whether infringement… occurs when one creates the device, or whether infringement occurs when the user actually uses the device, rendering the claim indefinite. See MPEP 2173.05(p)
Claim 1 recites the limitation "a" following a structure of the device in lines 30-31, 35, 37-38, 45, 50, 54, 58, 61, and 65. It is unclear what the limitation is referring to and there is no indication throughout the claim that the limitation is a variable that is incorporated into a formula, rendering the claim indefinite.  
Claim 1 recites the limitation "the exhaust port" in line 38. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pressure plate boosting orthogonal self-locking mechanisms have a total of N" in line 49. It is unclear what qualifies or constitutes as total of N, rendering the claim indefinite. 
Claim 1 recites the limitation "the piston rod" in line 50. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lever force increasing mechanisms and the orthogonal self-locking mechanisms" in line 51. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pin hole of middle fulcrum” in lines 58-59. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the position of the fulcrum” and “the size of pressing force” in lines 59-60. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the column is a stepped structure, and the bottom of the column is a plate structure, which is fixed on the upper surface of the working plate by bolts” in lines 68-69. It is unclear if applicant is referring to a single column having the claimed structure or that all of the plurality of columns, as introduced in claim 1 line 4, have the claimed structure, rendering the claim indefinite. 
Claim 1 recites the limitation "the compressed air” " in line 74. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the air source" in line 76. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the supports" in line 76. It is unclear which or what supports the applicant is referring to, rendering the claim indefinite.
Claim 1 recites the limitation “the compressed air is supplied to the pressure plate gas-path structures so that they can push the pressure plate boosting orthogonal self-locking mechanisms to achieve synchronous pressing of the pressure plates; after the completion of pressing, the air source can be disconnected; and workpiece can be reliably pressed with the help of the pressure plate boosting orthogonal self-locking mechanisms” in lines 73-78. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite because it was unclear "whether infringement… occurs when one creates the device, or whether infringement occurs when the user actually uses the device, rendering the claim indefinite. See MPEP 2173.05(p)
Claim 1 recites the limitation "b" following a structure of the device in lines 79-80, 82, 84-85, 91, and 93-95. It is unclear what the limitation is referring to and there is no indication throughout the claim that the limitation is a variable that is incorporated into a formula, rendering the claim indefinite.  
Claim 1 recites the limitation "the rod slider mechanisms" in line 89. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the piston rod end" in line 93. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a connecting rod" in line 95. It is unclear if the applicant is referring to a new/separate connecting rod or if the applicant is referring to the same connecting rod as introduced in claim 1 line 94, rendering the claim indefinite.
Claim 1 recites the limitation "the slider support ring has N radial holes" in line 97. It is unclear what qualifies or constitutes as a total of N, rendering the claim indefinite. 
Claim 1 recites the limitation “the adaptive support body assemblies can be rotated within a certain range to ensure an effective fit with the inner wall of the workpiece” in lines 103-104. It is unclear what qualifies or constitutes to be considered a certain range and how one skilled in the art can obtain/consider an effective fit has been obtained with respect to the inner wall of the work piece, rendering the claim indefinite.  
Claim 2 recites the limitation “the number N of the connecting rods” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the diameter of the supporting part” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites the limitation related to the structure of the synchronous self-locking pneumatic adaptive fixture, specifically a pressure plate mechanism assemblies include a plurality of pressure plate gas-path structures and a plurality of pressure plate boosting orthogonal self-locking mechanisms; wherein the pressure plate gas-path structures include a plurality of cylinders, a plurality of cylinder mounting frames, a plurality of speed control valves, a plurality of joints, a plurality of joint brackets, a mounting plate, a plurality of mounting plate columns, a manual reversing valve, a plurality of relief valves, a plurality of relief valve mounting frames and a plurality of rapid exhaust valves.
The teaching of Tang (CN 108907838) discloses a rotary body machining fixture (Figures 1-8) adaptive for fixing a thin-walled rotary body (see page 1 paragraph 001, ll. 1-2 and element 3) comprising a base (element 2), a plurality of shock absorbing blocks (element 1) to adaptively support the work piece (see figure 2 and see also page 3 paragraph 008, ll. 6-8), and a plurality of pressure plates (element 12) that is comprehensively adjusted by the pulling block (element 11), the adjusting bolt (element 13), and the adjusting screw (element 14), so as to achieve the clamping action on the workpiece (see page 3 paragraph 008, ll. 11-13). However, the above reference does not have a pressure plate mechanism assemblies include a plurality of pressure plate gas-path structures and a plurality of pressure plate boosting orthogonal self-locking mechanisms; wherein the pressure plate gas-path structures include a plurality of cylinders, a plurality of cylinder mounting frames, a plurality of speed control valves, a plurality of joints, a plurality of joint brackets, a mounting plate, a plurality of mounting plate columns, a manual reversing valve, a plurality of relief valves, a plurality of relief valve mounting frames and a plurality of rapid exhaust valves.
The teaching of Ji (CN 104400305) discloses a welding fixture (Figures 1-5) for a large thin-walled tubular part (element 1) comprising a base (element 7), positioning arm (element 4) for positioning the work piece (see page 3 paragraph 002, ll. 5-9), and a pressing mechanism (element 5) for fixing the work piece onto the fixture (see page 2 paragraph 6, ll. 12-17). However, the above reference does not have a pressure plate mechanism assemblies include a plurality of pressure plate gas-path structures and a plurality of pressure plate boosting orthogonal self-locking mechanisms; wherein the pressure plate gas-path structures include a plurality of cylinders, a plurality of cylinder mounting frames, a plurality of speed control valves, a plurality of joints, a plurality of joint brackets, a mounting plate, a plurality of mounting plate columns, a manual reversing valve, a plurality of relief valves, a plurality of relief valve mounting frames and a plurality of rapid exhaust valves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/17/2021


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723